Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



GERARDO MALDONADO,
INDIVIDUALLY,


                                    Appellant,

v.

HENRY TAYLOR, INDIVIDUALLY
AND D/B/A HENRY TAYLOR
INVESTMENTS,

                                    Appellee. 
§
 
§
 
§
 
§
 
§

§

 §


No. 08-08-00234-CV

Appeal from
 327th District Court

of El Paso County, Texas

(TC # 2006-4803)



MEMORANDUM OPINION


	Pending before the Court is an agreed motion to affirm the judgment of the trial court
pursuant to Tex.R.App.P. 42.1(a)(2) which permits this Court to render judgment effectuating the
parties' agreement.  We therefore grant the motion and affirm the judgment of the trial court in
accordance with the agreement of the parties.  The parties' agreement does not reflect how costs
should be allocated.  Accordingly, costs are taxed against Appellant.  See Tex.R.App.P. 42.1(d).

April 9, 2009						 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating